Case 1:18-cv-02185-LJL Document 273-51 Filed 04/06/20 Page 1 of 8




                  Exhibit DDDD
4/6/2020                   Case 1:18-cv-02185-LJL           Document
                                    Beijing wants to crush youth              273-51
                                                                 activists in Taiwan      Filed
                                                                                     and Hong    04/06/20
                                                                                              Kong trying to band Page
                                                                                                                  together 2
                                                                                                                           — of 8
                                                                                                                             Quartz




                                                                 CROSS-STRAIT RELATIONS

      Beijing wants to crush youth activists in Taiwan and Hong Kong
                          trying to band together
                                                                     January 15, 2017

                   By Ilaria Maria Sala & Isabella Steger




                                                                                                                                      AP PHOTO/CHIANG YING-YING
    Struggling together.



                              It was meant to be a small gathering of newly formed political
                              groups in Hong Kong and Taiwan—and indeed the two-day meeting
                              ending Jan. 8 in Taipei might have gone nearly unnoticed, had a
                              group of people with ties to the local ma a and Chinese Communist
                              Party not decided to violently attack the participants.


                              Former student protest leaders Nathan Law, at 23 Hong Kong’s
                              youngest elected lawmaker, and 20-year-old Joshua Wong, a fellow
                              member of the city’s Demosisto political party, bore the brunt of the
                              attacks. Upon leaving Hong Kong International Airport on Jan. 7,
                              they were heckled by patriotic groups who labeled them as “pro-

https://qz.com/883640/beijing-wants-to-crush-youth-activists-in-taiwan-and-hong-kong-trying-to-band-together/                         1/7
4/6/2020               Case 1:18-cv-02185-LJL           Document
                                Beijing wants to crush youth              273-51
                                                             activists in Taiwan      Filed
                                                                                 and Hong    04/06/20
                                                                                          Kong trying to band Page
                                                                                                              together 3
                                                                                                                       — of 8
                                                                                                                         Quartz


    You have
    Update your
             1 free   independence
                 browser
                    story remaining
                          for the best
                                    this forces”—even
                                       experience.
                                         month.                      though neither Law nor Wong espouse                          ✕
                          pro-independence views.


                          The harassment persisted as they arrived in Taipei, where a throng
                          from the “pro-uni cation” Patriot Association, which advocates for
                          the reuni cation of Taiwan with China, awaited them at the airport.
                          Numbering in the hundreds, members cried slogans in support of a
                          uni ed China, and decried both Taiwanese and Hong Kong
                          independence.


                          According to Wong’s Facebook page, he also had rocks thrown at
                          him (link in Chinese) in Taipei. Throughout their visit, Taiwanese
                          police put the activists under protection. Back in Hong Kong, Law
                          was physically attacked and suffered injuries upon his arrival at
                          the airport.


                          For years, open thuggery by people allegedly linked to organized
                          crime and the Communist Party have been near commonplace
                          during protests in Hong Kong. The fact that such scenes happened
                          in Taiwan—a separate, democratic jurisdiction that China
                          nonetheless claims as its own—suggests Beijing is paying close
                          attention to links between Hong Kong and Taiwan, and wants to
                          isolate what it sees as “splittists,” a term Beijing typically reserves
                          for activists from the recalcitrant regions of Tibet and Xinjiang.


                          “A Hong Kong-Taiwan axis makes China very nervous,” said Jean-
                          Pierre Cabestan, a political science professor at Baptist University in
                          Hong Kong. “For the rst time, what brings together these activists
                          is a strong anti-China sentiment, not just a pro-democracy one.”


                          In recent years, emotional and physical ties between Hong Kong and
                          Taiwan have strengthened, especially among the youth of both
                          places. Since 1996, when Taiwan rst held democratic presidential
                          elections, Hong Kong people have ocked to Taiwan to observe the
                          kind of leadership elections by universal suffrage that are still
                          denied to them.


                          Both places underwent momentous protest movements that were in
                          essence about China’s power—in Taiwan, the Sun ower Movement

https://qz.com/883640/beijing-wants-to-crush-youth-activists-in-taiwan-and-hong-kong-trying-to-band-together/                     2/7
4/6/2020               Case 1:18-cv-02185-LJL           Document
                                Beijing wants to crush youth              273-51
                                                             activists in Taiwan      Filed
                                                                                 and Hong    04/06/20
                                                                                          Kong trying to band Page
                                                                                                              together 4
                                                                                                                       — of 8
                                                                                                                         Quartz


    You have
    Update your
             1 free   in 2014
                 browser
                    story for thefought
                          remaining
                                  best
                                    this against an
                                       experience.
                                         month.      extensive trade pact with China, and later                                                                  ✕
                          in the year Hong Kong’s Umbrella Movement de ed Beijing’s
                          decision not to grant free elections to the city. Taiwanese watched
                          what was happening in Hong Kong in 2014 with the following
                          phrase (paywall) in mind: “Today Hong Kong, tomorrow Taiwan.”


                          The forum in Taipei was organized by Taiwan’s New Power Party, a
                          political party formed after the Sun ower Movement that now has
                           ve members in the legislature. The topic of the forum was “self-
                          determination“—an idea that has a nuanced difference from the
                          “pro-independence” label that Beijing continues to apply to young
                          Hong Kong activists. Con ating the two labels allows Beijing to
                          discredit all activists as radical splittists in one broad stroke,
                          particularly useful after candidates born out of the Umbrella
                          Movement performed well in recent legislative elections in Hong
                          Kong, in a loss of face for Beijing.


                          At a press conference (link in Chinese) held by China’s Taiwan
                          Affairs Council last month, spokesman An Fengshan said in
                          response to a question about the planned meeting between Taiwan
                          and Hong Kong activists: “It is unacceptable for Taiwanese
                          independence and Hong Kong independence advocates to divide the
                          country,” comparing the activists to “ ies” who will eventually die a
                          bloody death after crashing into walls.

                                                                                                                                     AP PHOTO/CHIANG YING-YING




                          Hong Kong pro-democracy student leader Joshua Wong, center, listens to speakers during a democracy forum
                          in Taipei, Taiwan, Jan. 14, 2016.


https://qz.com/883640/beijing-wants-to-crush-youth-activists-in-taiwan-and-hong-kong-trying-to-band-together/                                                    3/7
4/6/2020               Case 1:18-cv-02185-LJL           Document
                                Beijing wants to crush youth              273-51
                                                             activists in Taiwan      Filed
                                                                                 and Hong    04/06/20
                                                                                          Kong trying to band Page
                                                                                                              together 5
                                                                                                                       — of 8
                                                                                                                         Quartz

                          Beijing does not want to see activists from what it considers two of
    You have
    Update your
             1 free
                 browser
                    story remaining
                          for the best
                                    this
                                       experience.
                                         month.                                                                                                ✕
                          the most disobedient parts of China organizing and exchanging
                          ideas on civil disobedience and resistance. It has tried to snuff out
                          these ties in the past by barring Taiwanese protest leaders from
                          entering Hong Kong. It has also managed to pressure
                          some countries, such as Malaysia and Thailand, from allowing Hong
                          Kong activists to enter, but it does not have the same leverage
                          over Taiwan. As such, the rare scenes of mob violence in Taiwan
                          against the Hong Kong visitors mark an escalation in tactics by
                          Beijing.




                                                                                                                           ILARIA MARIA SALA




                          A protester during 2014’s Umbrella Movement in Hong Kong.




https://qz.com/883640/beijing-wants-to-crush-youth-activists-in-taiwan-and-hong-kong-trying-to-band-together/                                  4/7
4/6/2020               Case 1:18-cv-02185-LJL           Document
                                Beijing wants to crush youth              273-51
                                                             activists in Taiwan      Filed
                                                                                 and Hong    04/06/20
                                                                                          Kong trying to band Page
                                                                                                              together 6
                                                                                                                       — of 8
                                                                                                                         Quartz

                          “Taiwan has seen violence from these same groups before. What is
    You have
    Update your
             1 free
                 browser
                    story remaining
                          for the best
                                    this
                                       experience.
                                         month.                                                                                   ✕
                          shocking is seeing it directed at overseas guests, including elected
                          legislators who have been invited from Hong Kong,” said Ian Rowen,
                          a post-doctoral fellow researching social movements in China and
                          Taiwan at the Academia Sinica in Taipei. Traditionally, pro-
                          uni cation groups in Taiwan directed their violent actions against
                          members of the Falun Gong, a spiritual group that Beijing deems a
                          cult and is outlawed in the country.


                          Taiwanese police have established connections between the
                          protestors and criminal gangs. They arrested a 28-year-old member
                          of the Four Seas Gang, which has links to China and is one of the
                          largest underground criminal gangs in Taiwan, according to local
                          media reports. The son a notorious gang leader is also being
                          questioned by police.


                          Indeed, ties between organized crime gangs and China have long
                          been established. In 1997, the year Hong Kong was handed over from
                          Great Britain to China, Chinese authorities boasted of having made
                          a deal with the local underworld, saying that there were “many good
                          guys” among them and praising their “patriotism.”


                          “From my conversations with Chinese dissidents, they believe that
                          this shows Beijing’s discomfort and helplessness at these exchanges
                          between democracy activists,” said Lin Fei-fan, one of the student
                          leaders of Taiwan’s Sun ower Movement and a participant in the
                          Taipei forum. “Beijing is resorting to violence because it’s the only
                          way that they know.”


                          Lin believes that the common cause shared by activists from Hong
                          Kong and Taiwan is too strong for Beijing’s tactics to produce much
                          of an effect. China will continue to apply its well-oiled and well-
                          funded “United Front” machine in as many places as possible, but it
                          is also discovering that the resistance to its control is getting more
                          determined.


                          According to Cabestan, the new voices emerging from these recent
                          political movements “are very clearly opposing all that China has
                          been working for.”

https://qz.com/883640/beijing-wants-to-crush-youth-activists-in-taiwan-and-hong-kong-trying-to-band-together/                     5/7
4/6/2020               Case 1:18-cv-02185-LJL           Document
                                Beijing wants to crush youth              273-51
                                                             activists in Taiwan      Filed
                                                                                 and Hong    04/06/20
                                                                                          Kong trying to band Page
                                                                                                              together 7
                                                                                                                       — of 8
                                                                                                                         Quartz

                                    Quartz Daily Brief
    You have
    Update your
             1 free
                 browser
                    story remaining
                          for the best
                                     this
                                       experience.
                                          month.                                                                                             ✕
                                     Subscribe to the Daily Brief, our morning email with news and insights you
                                     need to understand our changing world.

                                       Enter your email




    News for the next era, not the next hour


    DISCOVER

    Membership                                                                    Popular
    Emails                                                                        Featured
    Latest                                                                        Obsessions



    TOPICS

    Emerging industries                                                           Science
    Economics                                                                     Tech
    Lifestyle                                                                     Work
    Politics



    MORE

    Search                                                                        Contact us
    Careers                                                                       Help center
    About us                                                                      Send us tips




                                                                   Become a member


                                                                   Download our app



    Site map    Terms & conditions     Privacy policy    Do not sell my info   Ethics and advertising agreements      Community agreements

    Quartz is owned by Uzabase, the business intelligence and media company. © 2020 Quartz Media, Inc. All rights reserved.

    ↑ Beam me up, Sco ty




https://qz.com/883640/beijing-wants-to-crush-youth-activists-in-taiwan-and-hong-kong-trying-to-band-together/                                6/7
4/6/2020               Case 1:18-cv-02185-LJL           Document
                                Beijing wants to crush youth              273-51
                                                             activists in Taiwan      Filed
                                                                                 and Hong    04/06/20
                                                                                          Kong trying to band Page
                                                                                                              together 8
                                                                                                                       — of 8
                                                                                                                         Quartz


    You have
    Update your
             1 free
                 browser
                    story remaining
                          for the best
                                    this
                                       experience.
                                         month.                                                                                   ✕




https://qz.com/883640/beijing-wants-to-crush-youth-activists-in-taiwan-and-hong-kong-trying-to-band-together/                     7/7
